PER CURIAM.
This ease was originally filed on July 8, 1994, as a class action challenging the constitutionality of supplemental salaries paid by counties to circuit court judges and to district court judges pursuant to various acts of the legislature. On January 20, 1995, after all the judges of the Fifteenth Judicial Circuit had recused themselves from hearing the case, and having been informed that all of the parties to the case agreed that he was qualified to serve, this Court appointed Mr. Ralph Knowles of Atlanta, Georgia, to sit as a special judge in the case. Judge Knowles was a lawyer in private practice and was not a regular judge, a retired judge, or a supernumerary judge of the State of Alabama. Judge Knowles was licensed to practice law in Alabama, but was a resident of Georgia at the time of his appointment. On September 29, 1995, John H. Alsbrooks, Jr., and others moved to intervene and requested that Judge Knowles recuse himself from this case. Judge Knowles granted the motion to intervene, but denied the motion to recuse. On October 17, 1995, the intervenors petitioned this Court for a writ of mandamus directing Judge Knowles to recuse. In accordance with Ala.Code 1975, § 12-17-22 and Amendment 328, § 6.07 of the Alabama Constitution of 1901, Judge Knowles is not qualified to serve as a special circuit judge. The petition is granted.
WRIT GRANTED.
HOOPER, C.J., MADDOX, SHORES, HOUSTON, KENNEDY, and COOK, JJ., concur.
INGRAM and BUTTS, JJ., recuse.